DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 6, 2019.  Claims 1-8 are pending.  Claims 1 and 7 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicants’ arguments have been fully considered based on the newly added claim limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0280265 to Hass.
Claims 1-4, 7-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hass.
With respect to dependent claim 1, 10 and 19 Hass discloses a processor (see paragraph [0037]:  a control device connected to the sensor or actuator, the control device connected to the sensor or actuator being capable of processing the respective signals.); and 
a memory that includes instructions that, when executed by the processor, cause the processor to: receive, from at least one sensor, information corresponding to an environment external to the vehicle (see paragraph [0040]: The ESA control device 12 generates an environmental model from the combined sensor signals. Besides the sensor signals of the camera 18 and of the radar sensor 20, the environmental model can also contain information of other sensors, such as speed information outputted by the speed sensor 22, for example.); 
identify at least one obstacle in the environment external to the vehicle using the information; determine a distance between the vehicle and the at least one obstacle (see paragraph [0040]:  The information on the objects/obstacles detected by the vehicle environment sensor system can be contained in the environmental model as relative values and/or as absolute values.); 
determine whether a collision between the vehicle and the at least one obstacle is imminent based on the distance between the vehicle and the at least one obstacle and a vehicle speed (see paragraph [0041]:  the ESA control device 12 decides whether a danger of collision exists. This condition can be met, for example, if the distance to an object is less than a minimum distance and/or if there is a threat of a collision if the speeds and/or accelerations of the object and of the driver's own vehicle remain the same.); 
in response to a determination that a collision between the vehicle and the at least one obstacle is imminent, determine whether the vehicle can move within a lane of travel to avoid the collision (see paragraph [0051]: FIGS. 3a and 3b are schematic representations of a traffic situation in which the driver's own vehicle EGO performs an evasive maneuver in order to avoid a collision with the object OBS—a vehicle driving up ahead at low speed, for example. A road with two driving lanes is depicted, the driver's own vehicle EGO and the object OBS being located in the right lane and the driver's own vehicle switching to the left lane as a result of the evasive maneuver.); 
in response to a determination that the vehicle can move within the lane of travel to avoid the collision, determine a trajectory of travel for the vehicle (see paragraph [0058]:  the coordinate ymax of the end point B of the preliminary avoidance trajectory 102 can be found through the environment. For example, the coordinate ymax can be determined such that the center of gravity of the driver's own vehicle EGO is located approximately in the center of the left lane at the end of the evasive maneuver, that is, at the end point B of the avoidance trajectory. Alternatively, the coordinate ymax can also be selected on the basis of a distance of the vehicle center of gravity of the driver's own vehicle to the object OBS.); 
generate a steering assist angle command based on the trajectory of travel (see paragraph [0081]: The target steering wheel angle δtarget guides the driver's own vehicle on the determined avoidance trajectory selected by a steering movement by the driver. In the second part, a target value is determined for a torque Mtarget to be superimposed by the steering support actuator 30. Through the superimposition of the torque Mtarget in the electromechanical servo-steering, it is ensured in the first part that the actual steering wheel angle δactual specified by the driver approaches the target steering wheel angle δtarget. The torque Mtarget and/or the change in the steering wheel angle is selected such that the driver can steer through the superimposed torque Mtarget and change the set steering wheel angle.); 
generate a torque overlay based on the steering assist angle command and a measured steering angle (see paragraph [0045]:  In block 60, the ESA control device 12 supports the driver in executing the evasive maneuver. This is achieved, for example, through application of appropriate superimposed torque. To determine the superimposed torque to be applied, the ESA control device 12 compares the current position of the vehicle in the environmental model to a target position prescribed by the avoidance trajectory. To determine the superimposed torque to be applied, additional parameters from the environmental model can be taken into account, such as the lateral speed, the lateral acceleration and/or the steering angle.); and 
selectively control position of a steering assist mechanism of the vehicle based on the torque overlay and an operator applied torque (see paragraphs [0044] and [0045]:  the driver can determine through the direction of the steering movement whether he would like to make an evasive maneuver to the left or to the right. One of two determined avoidance trajectories can thus be selected in block 58.  In block 60, the ESA control device 12 supports the driver in executing the evasive maneuver. This is achieved, for example, through application of appropriate superimposed torque. To determine the superimposed torque to be applied, the ESA control device 12 compares the current position of the vehicle in the environmental model to a target position prescribed by the avoidance trajectory. To determine the superimposed torque to be applied, additional parameters from the environmental model can be taken into account, such as the lateral speed, the lateral acceleration and/or the steering angle.).
With respect to dependent claims 2 and 11, Hass discloses wherein the at least one sensor includes an image-capturing device (see paragraph [0040]: the ESA control device 12 combines the sensor signals received from the at least one camera 18 and/or the at least one radar sensor 20.).  
With respect to dependent claims 3 and 12, Hass discloses wherein the information includes at least one image captured by the at least one sensor of the environment external to the vehicle (see paragraph [0040]:  The ESA control device 12 generates an environmental model from the combined sensor signals.).  
With respect to dependent claims 4 and 13, Hass discloses wherein the at least one sensor includes a radio detection and ranging sensor (see paragraph [0040]: he ESA control device 12 combines the sensor signals received from the at least one camera 18 and/or the at least one radar sensor 20.).  
With respect to dependent claims 7 and 16, Hass discloses wherein the at least one sensor includes a global positioning system sensor (see paragraph [0037]:  the ESA control device 12 could access sensor signals of a GPS sensor of a Navigation system indirectly.).  
With respect to dependent claims 8, 17 and 20, Hass discloses wherein the trajectory of travel of the vehicle includes a transition of the vehicle laterally from a current position to a target position (see paragraph [0067]:  The course of the avoidance trajectory can also be determined with third- to eighth-degree polynomials. Avoidance trajectories whose course corresponds at least to a fourth-degree polynomial are twice continuously differentiable at the transitions between normal driving and evasive maneuvering, i.e., at the starting point and at the end point of the avoidance trajectory. While the avoidance trajectories that are known from the prior art, whose courses correspond to sigmoid functions, are multiply continuously differentiable, discontinuities occur in the transitions between normal driving and evasive maneuvering. As a result of the sigmoid function, jumps occur in the course of the trajectory that have a negative impact on the controlling of the lateral speed and/or the lateral acceleration of the vehicle.).  
With respect to dependent claims 9 and 18, Hass discloses wherein the target position includes a position with in the lane of travel of the vehicle furthest from the at least one obstacle (see paragraph [0054]:  The ESA control device 12 can determine the position and the course of traffic lane markers 106 and/or traffic lane limits from the sensor signals. From these determined data, the ESA control device 12 can determine the course of the road lying in front of the vehicle in the direction of travel. Particularly on the basis of the radar signals, the ESA control device 12 can determine the position of objects OBS located in front of the driver's own vehicle EGO in the direction of travel.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hass in view of U.S. Patent Publication No. 20200156639 to Liu et al. (hereinafter “Liu”).
With respect to dependent claims 5 and 14, Hass does not explicitly disclose that at least one sensor includes a light detection and ranging sensor.  
Liu discloses the sensors 2030 may detect the external world, for example, radar sensors, scanning laser range finders, light detection and ranging (LIDAR) devices, and image processing sensors such as cameras (see paragraph [0054]).
It would have been obvious to one skilled in the art at the time of the invention to combine the LIDAR or scanning laser range finders of Liu with the sensors of Hass in order to provide an efficient and alternative to object detection.   Accordingly, there is no change in the respective function of detecting an object or obstacle.  Thus, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
With respect to dependent claims 6 and 15, Hass does not explicitly disclose that at least one sensor includes a sound navigation and ranging sensor.  
Liu discloses a camera 5170, a radar unit 5190, a sonar unit 5210, a LIDAR unit 5180 or any combination thereof may be used to detect relatively permanent objects proximate to the host vehicle 5010 that are indicated on the digital map 5120, for example, traffic signals, buildings, etc., and determine a relative location relative to those objects in order to determine where the host vehicle 5010 is located on the digital map 5120.  An object detector 5200 may include the sonar unit 5210 (see paragraphs [0080] and [0081]).
It would have been obvious to one skilled in the art at the time of the invention to combine the sonar unit laser range finders of Liu with the sensors of Hass in order to provide an efficient and alternative to object detection.   Accordingly, there is no change in the respective function of detecting an object or obstacle.  Thus, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661